Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered February 3, 1988, convicting him of criminal sale of controlled substance in the third degree (three counts), and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s claim, the court, in imposing sentence, properly considered evidence of uncharged drug incidents involving the defendant presented at a pretrial hearing (see, People v York, 162 AD2d 748; People v Cunningham, 153 AD2d 700; People v Marrero, 110 AD2d 785, 786). Since the sentence imposed was within the range of the applicable sentencing statute, and not excessive under the circumstances of the case, we decline to disturb it (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit (see, People v Elliott, 65 NY2d 446, 448). Thompson, J. P., Kunzeman, Lawrence and Miller, JJ., concur.